CaSe:lQ-OOOZO-vad Doc!#:21 Filed: 01/18/19 Page 10f3

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MlCI-IIGAN

In re: Kerri Marie Griffin, Case No. l9-00020-swd

Debtor,

Chapter 13

DECLARATION OF PROP()SED ATTORNEYS

Brian F lick of DannLaW, PO Box 6031040, Cleveland, OH 44103, proposed law

firm for the Debtor, states as folloWs:

1.

He is an attorney at law duly licensed to practice in the State of Ohio,
State of Kentuclcy, the Sixth Circuit Court of Appeals and the following
Federal Conrts (District and Bankrtlptcy): Southern District of Ohio,
Northern District of Ohio, Eastern District of Kentucky, Western District
of Kentucky, Eastern District of Tennessee, Northern District of Indiana,
Northern District of Illinois and the Eastern Distriot of Michigan. As part
of the proposed action on behalf of Debtor, he is filing an Application for
Admission in the Western District of Micliigan.

He is a partner With DannLaW and in his role as partner, he is the
managing attorney of the firm’s Cincinnati ol"l"ice, the managing attorney
of the iirrn’s Consurner Non-Real Estate Litigation practice and the
managing attorney of the firm’s Consumer Banl<ruptcy Practice.

I-Ie is familiar with Sections 101(14), 327, and 330 of the Bani<ruptcy
Code and Banl<ruptcy Rules 2014 and 5002 concerning the appointment of

professional persons to perform services in a bankruptcy estate.

CaSe:lQ-OOOZO-vad Doc #:21 Filed: 01/18/19 Page 2 of 3

4. Neither he nor any member of said tirm, nor any associate of said law
iirm, to the best of his knowledge currently has any connection With the
Debtor, her creditors or any party~in-interest in the case, except for a
consultation With the Debtor.

5. Neither he nor any member of said tirm, nor any associate of said law
tirm, to the best of his or her knowledge represents any adverse interest to
that of the estate of the Debtor, her creditors or any other party-in~interest
in this case in matters upon Which this law firm is to be employed.
Further, neither he or she nor any member of the firm or any associate of
the firm is a creditor in this bankruptcy case.

6. He or she has never represented the Debtors, Brett Rodgers or, upon
information and belief, any members of their families, on a personal basis.

7. l-le or she is not a “relative” of the Debtors or Brett Rodgers as that term is
defined by Section l()l (45) of the Bankruptcy Code.

8. He has no financial relationships, joint ventures, or creditor-debtor
relationships With the Trustee or the Debtor.

9. Based upon foregoing, he or she believes that the law firm of DannLaW is
eligible for the appointment as the attorneys to represent the Debtors, and
that the appointment of said firm is in the best interest of the estate and is
consistent With Section 101 (14), 327 and 330 of the Bankruptcy Code.

l(). l declare under penalty of perjury that the foregoing statements are true
and accurate as to the best of my information and belief

FURTHER SAYETH NAUGHT

 

CaSe:lQ-OOOZO-vad Doc #:21 Filed: 01/18/19 Page 3 of 3

 

DannLaw
Date: l ._ Cl '

ann Fli@i<
sTATE oF oHIo
coUNTY 0F CUYAHoGA :' ss

Before me, a Notary Public in and for said comity, personally appeared the above named
BRIAN D. FLICK, who acknowledged before me that she did sign the foregoing
instrument and that the same is his free act and deed.

IN TESTIMONY WHEREOF, l have hereunto subscribed my name and affixed
my office seal at Cl¢, (w\,;l, , Ohio on this I`Y'M day of '§muwy

2019.
l )-..avi Av/\» C,S-`% , .,
Notaiy Public

5

 

 

  
 
  

'wlu.lm' _cn_AnLee nea.i\_l_!,_u,§

amoan mr LAw
NOTAH¥ PUBL|C
s'TAT_E_ c_)F onto

My Cdmm'isslop the No Enpt¢al|on m
Sec 14?.03 O.R.C.

